Per Curiam. This claim arises out of an incident that occurred on August 19,1978. John R. Doud, seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1977, eh. 70, par. 71 et seq. This Court has carefully considered the application for benefits submitted on the form prescribed by the Court, and an investigatory report of the Attorney General of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. On August 19, 1978, the Claimant was shot by David Rodriquez in the back yard of Mr. Rodriquez’s home at 2821 Chicago Road, South Chicago Heights, Illinois. Police investigation revealed that the Claimant and three friends were attacking Mr. Rodriquez’s brother. In response to his brother’s cries for help, Mr. Rodriquez shot the Claimant and two of his friends. The Claimant was taken to St. James Hospital for treatment of a gunshot wound to his abdomen. No criminal charges were brought against Mr. Rodriquez. 2. That section 3(f) of the Act states that a person is entitled to compensation under the Act if the injury to or the death of the victim was not substantially attributable to the victim’s wrongful act or substantial provocation of the assailant. 3. That it appears from the investigatory report and the police report that the Claimant’s injury was substantially attributable to his attack on Mr. Rodriquez’s brother. 4. That the Claimant has not met a required condition precedent for compensation under the Act. It is hereby ordered that this claim be, and is, hereby denied.